Exhibit 10.27

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT



 

This Employment Agreement (the "Agreement") is made the 14th day of May, 2003,
to be effective as indicated herein, by and between Steiner Leisure Limited, a
Bahamas international business company (the "Company"), and Glenn Fusfield
("Employee").



W I T N E S S E T H:



WHEREAS, the Company and Employee desire to provide for the terms of the
services to be performed by Employee for the Company, as previously reflected in
that certain Employment Agreement between Employee and the Company dated October
10, 2000, as amended, effective January 1, 2002 (collectively, the "Prior
Agreement"), and as further amended hereby, by amending and restating the Prior
Agreement herein.



NOW THEREFORE, in consideration of the premises and mutual agreements
hereinafter contained, the parties hereto agree as follows:



Employment

.
The Company hereby employs Employee as Chief Operating Officer of the Company
and Employee hereby accepts such employment. Employee shall have such duties and
responsibilities consistent with such position as may be determined from time to
time by the Board of Directors of the Company (the "
Board
") or the President of the Company (the "
President
"), including duties with respect to affiliates (as defined in Rule 405 under
the Securities Act of 1933, as amended) of the Company (each, an "
Affiliate
"). During the term of this Agreement, Employee shall devote all his working
time and effort to the conduct of his duties hereunder. Employee shall be based
at the principal offices of the Company's Steiner Management Services, LLC
Affiliate, which offices currently are located in Coral Gables, Florida. In the
event of a relocation of Employee by the Company as a result of the relocation
of such principal offices, the terms of Section 3(d), below, shall govern.





Term

.
This Agreement is for a term commencing on November 15, 2000 and terminating on
December 31, 2003, unless terminated sooner in accordance with the terms and
conditions in Sections 2(b), and 5, below.





Compensation; Expense Reimbursement

.





Salary; Bonus; Etc

. Except as otherwise provided herein, the Company (or any Affiliate) shall pay
to Employee during the term hereof compensation as described in this Section
3(a), all of which shall be subject to such deductions as may be required by
applicable law or regulation:





Base Salary

. (A) a base salary at the rate of Two Hundred Thirty Thousand Four Hundred
Dollars (U.S. $230,400) per year for calendar year ("Year") 2003 and (B) a base
salary at the rate of not less than Two Hundred Thirty Thousand Four Hundred
Dollars (U.S. $230,400) per year for each Year thereafter during the term of
this Agreement, subject to annual review, and possible increase in the sole
discretion of the Board, payable in bi-weekly installments (the "
Base Salary
").





Incentive Bonus

.

Employee is eligible to receive a bonus (the "Incentive Bonus") equal to Fifty
percent (50%) of Base Salary tied to achieved Company budgeted Net Earnings (as
defined below) for the respective Year in the term. With respect to each Year
during the term hereof, the Incentive Bonus shall be based on a budget for the
four fiscal quarters of each Year hereunder, which budget includes an estimate
of the Net Earnings for such Year and which budget shall have been approved for
the purpose of the compensation payable hereunder by the Compensation Committee
of the Board (the "Budget"). At the end of the Year, if the Company shall have
met seventy-five percent (75%) of the Net Earnings set forth in the Budget
("Budgeted Net Earnings") for the Year to date, Employee shall be entitled to
receive an amount equal to 0.250 times the Base Salary then in effect for the
Year in question. During the term of this Agreement, in the event at the end of
any Year in question, the Company has exceeded seventy-five percent (75%), up to
and including one-hundred twenty-five percent (125%) of Budgeted Net Earnings
for such Year, then for each one percent (1%) increase over seventy-five percent
(75%) up to one hundred twenty-five percent (125%), the Employee shall be
entitled to receive an additional amount equal to 0.010 times the Base Salary
then in effect for the Year in question. In the event at the end of any such
Year , the Company has exceeded one hundred twenty-five percent (125%) of
Budgeted Net Earnings for such Year , then for each one percent (1%) increase
over one hundred twenty-five percent (125%), the Employee shall be entitled to
receive, in addition to the amounts payable for exceeding seventy-five percent
(75%) of Budgeted Net Earnings, an amount equal to 0.0050 times the Base Salary
then in effect for the Year in question. Notwithstanding the foregoing, Employee
shall not be entitled to receive any amount in excess of two and one-half
percent (2.5%) of the Budgeted Net Earnings pursuant to this Section 3(a)(ii)
for such Year. Any amount which Employee is entitled to receive herein, shall be
payable within sixty (60) days after the end of the Year in question. For
purposes of this Section 3(a)(ii), "Net Earnings" shall mean earnings of the
Company before taxes, interest, depreciation and amortization determined in
accordance with generally accepted accounting principles consistently applied,
except that the calculation of net "Net Earnings" shall not take into account
the effect of the loss on disposal related to the discontinued operations charge
for 2002 or 2003 in connection with the disposition of the Company's day spa
assets.



Disability Insurance

. During each term hereof, up to Three Thousand One Hundred Fifty Dollars (U.S.
$3,150) (the "
Maximum Disability Payment
") per Year (and reduced proportionately for any less than full Year during
which this Agreement is in effect) to be used by Employee toward the payment of
the premium on a disability insurance policy (a "
Policy
") covering Employee, upon delivery to the Company of evidence reasonably
satisfactory to the Company of the purchase by Employee of a Policy with an
annual premium due during such Year in an amount at least equal to the amount
requested by Employee under this Section 3(a)(ii). The $3,150 Maximum Disability
Payment was based on a Base Salary of $175,000 and that amount shall be
increased proportionately to the extent, and at the time of any increase in the
Base Salary during the term hereof. The Maximum Disability Payment shall be
payable in equal installments at the times that the Base Salary is paid to
Employee and shall be subject to such deductions as may be required by
applicable law or regulation.





Deferred Compensation

. Employee may elect, in accordance with the provisions of any deferred
compensation plan agreement that may be entered into between, Employee and the
Company (a "
Deferred Plan
"), to defer all or a portion of the amount of the Incentive Bonus payable to
Employee. Any and all amounts that Employee elects to defer shall be held and
administered in accordance with the terms and provisions of any such Deferred
Plan.





Other Benefits

. During the term hereof, the Company shall provide to Employee all other
benefits currently provided to the executive officers (as defined for purposes
of the Securities Exchange Act of 1934, as amended) of the Company, as well as
those which the Company may, in the future, provide to its executive officers,
including, without limitation, life insurance, medical coverage, benefits under
any 401(k) plan of the Company or any Affiliate (subject to rules relating to a
waiting period after the commencement of employment) and shall be eligible to
participate in share option or similar plans. The Company also shall provide
Employee with an annual allowance of Seven Thousand Dollars ($7,000) for the use
by Employee in purchasing or leasing an automobile and for the payment of
insurance, maintenance and other expenses in connection with such automobile.





Expense Reimbursement; Relocation

. The Company shall reimburse Employee for all ordinary and necessary business
expenditures made by Employee in connection with, or in furtherance of, his
employment hereunder upon presentation by Employee of expense statements,
receipts, vouchers or such other supporting information as may from time to time
be reasonably requested by the President or the Board. In the event Employee is
relocated outside of the United States, or more than fifty (50) miles from
Employee's then principal place of business with the Company, then, in each
case, the Company shall (i) reimburse Employee for all reasonable moving
expenses necessitated by such relocation and (ii) shall make such adjustments,
if any, in the compensation of Employee hereunder so that after such relocation,
Employee's compensation shall be no less than Employee's compensation prior to
such relocation.





Vacation

.
Employee shall be entitled to (i) four (4) weeks paid vacation per Year (the "
Vacation Days
") and (ii) additional vacation days on each day that is a United States federal
holiday. Notwithstanding the foregoing, Employee shall not be entitled to take
in excess of two (2) consecutive weeks of vacation without the prior written
consent of the President. The vacation provided for in this Section 4 shall be
coextensive with, and not cumulative with, vacations allowed pursuant to any
employment agreements or other arrangements with any Affiliates of the Company.
The Company shall pay to Employee on or before January 30th of the following
Year, an amount representing the Base Salary (at the rate in effect for the Year
during which the Vacation Days were to have been taken) with respect to the
Vacation Days not taken by Employee during a Year; provided, however, that no
payment shall be made with respect to more than ten Vacation Days for any one
Year.





Termination and Non-Renewal

.





Death. In the event of Employee's death during the term hereof, the Company
shall have no further obligations to make payments or otherwise under this
Agreement, except that the Company shall pay to Employee's estate (i) within ten
(10) days after the date of Employee's death any (A) any unpaid accrued Base
Salary pursuant to Section 3(a)(i), above, and (B) Incentive Bonus pursuant to
Section 3(a)(ii), above in each case to which Employee was entitled on the date
of death pursuant to the terms of that section and (C) any amount due to
Employee as of the date of death as reimbursement of expenses under Section
3(d), above; and (ii) within sixty (60) days after the end of the Year in which
Employee died, if the Budgeted Net Earnings are met for the Year in question, an
amount equal to the Incentive Bonus pursuant to Section 3(a)(ii), above, which
would have been payable to Employee for the Year during which Employee died had
Employee been employed by the Company on the last day of that Year.



Disability

. If Employee becomes physically or mentally disabled during the term hereof so
that he is unable to perform the services required of Employee pursuant to this
Agreement for an aggregate of six (6) months in any twelve (12) month period (a
"
Disability
"), the Company, at its option, may terminate Employee's employment hereunder
(the date of such termination, the "
Disability Date
") and, thereafter, Employee shall not be deemed to be employed hereunder
(except that Employee's obligations under Section 6, below, shall remain in full
force and effect) and the Company shall have no further obligations to make
payments or otherwise under this Agreement, except as provided in this Section
5(b). In the event of a Disability, the Company shall pay to Employee (i) within
ten (10) days after the Disability Date (A) any unpaid accrued Base Salary
pursuant to Section 3(a)(i), above, and (B) any Incentive Bonus payable pursuant
to Section 3(a)(ii), above, in each case to which Employee was entitled on the
Disability Date pursuant to the terms of those Sections and (C) any amount due
to Employee as of the Disability Date as reimbursement of expenses under Section
3(d), above; and

(ii) within sixty (60) days after the end of the Year in which the Disability
Date occurs, if the Budgeted Net Earnings are met for the Year in question, an
amount equal to the Incentive Bonus pursuant to Section 3(a)(ii), above, which
Employee would have been entitled to receive during the Year in which the
Disability Date occurs had Employee been employed by the Company on the last day
of that Year. Nothing in this Agreement is intended to cause the Company to be
in violation of the Americans with Disabilities Act.





For Cause by Company

. The Company may at any time during the term hereof, without any prior notice,
terminate Employee's employment hereunder upon the occurrence of any of the
following events: (i) a material breach by Employee of this Agreement; (ii) a
material violation by Employee of any lawful written policy or directive of the
Company or any Affiliate applicable to Employee specifically, or to officers or
employees of the Company or any Affiliate generally;(iii) Employee's excessive
alcoholism or drug abuse that substantially impairs the ability of Employee to
perform Employee's duties hereunder; (iv) gross negligence by the Employee in
the performance of his duties under this Agreement that results in damage to the
Company or any Affiliate; (v) violation by Employee of any lawful direction from
the Board provided such direction is not inconsistent with Employee's duties and
responsibilities to the Company or any Affiliate hereunder; (vi) fraud,
embezzlement or other criminal conduct by Employee; (vii) intentional or
reckless conduct that results in damage to the Company or any Affiliate, or
could reasonably be expected to result in damage to the Company; or (viii) the
committing by Employee of an act involving moral turpitude that results in
damage to the Company or any Affiliate, or could reasonably be expected to
result in damage to the Company or any Affiliate. If the Company terminates
Employee's employment under this Agreement pursuant to this Section 5(c), the
Company shall have no further obligations to make payments or otherwise under
this Agreement, except that Employee shall be entitled to receive any (i) unpaid
accrued Base Salary pursuant to Section 3(a)(i), above, through the date that is
thirty (30) days after the date that the Company gives written notice of such
termination to Employee (the "
Termination Notice Date
"), (ii) Incentive Bonus that is accrued pursuant to Section 3(a)(ii), above,
and unpaid as of the date of such termination and (iii) any amount due to
Employee under this Agreement as of the date of such termination, reimbursement
of expenses under Section 3(d), above, in each case within sixty (60) days after
the Termination Notice Date. Notwithstanding the foregoing, Employee shall, for
all purposes, cease to be deemed to be employed by the Company as of the date of
any termination of Employee pursuant to this Section 5(c), irrespective of
whether written notice of termination is given on such date.





For Cause by Employee

. Employee may at any time during the term hereof terminate this Agreement upon
(i) a material breach by the Company of this Agreement on five (5) days prior
written notice, or (ii) a Change in Control (as defined below), on the terms
described below. In the event that Employee terminates this Agreement pursuant
to clause (i) above, then the Company shall pay to Employee within ten (10) days
after the date of such termination an amount equal to (A) the Base Salary then
payable, but then unpaid, for the full term of this Agreement pursuant to
Section 3(a)(i), above; (B) any Incentive Bonus then payable, pursuant to
Section 3(a)(ii), above, but unpaid, and (C) any amount due to Employee as of
the date of such termination including as reimbursement of expenses under
Section 3(d), above; and (ii) within sixty (60) days after the end of the Year
in which Employee was terminated, if the Budgeted Net Earnings are met for the
Year in question, an amount equal to the Incentive Bonus pursuant to Section
3(a)(ii), above, which Employee would have been payable to Employee for the Year
during which Employee's employment terminated had Employee been employed by the
Company on the last day of that Year.





For purposes of this Section 5(d), a "Change in Control" of the Company shall be
deemed to occur if (i) all or substantially all of the assets of the Company are
sold or otherwise disposed of or the Company is liquidated or dissolved or
adopts a plan of liquidation, (ii) during any period of twelve (12) consecutive
months, Present Directors and/or New Directors cease for any reason to
constitute at least half of the Board (for purposes of the preceding clause,
"Present Directors" shall mean individuals who, at the beginning of such
consecutive 24 month period, were members of the Board and "New Directors" shall
mean any director whose election by the Board or whose nomination for election
by the Company's shareholders was approved by a vote of at least two-thirds of
the directors then still in office who were Present Directors or New Directors);
or (iii) any of the following circumstances has occurred otherwise than through
a transaction or transactions arranged by, or consummated with the prior
approval of the Board: (A) any transaction as a result of which a change in
control of the Company would be required to be reported in response to Item 1
(a) of the Current Report on Form 8-K as in effect on the date hereof, pursuant
to Sections 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), whether or not the Company is then subject to such reporting
requirement, otherwise than through an arrangement or arrangements consummated
with the prior approval of the Board; (B) any "person" or "group" within the
meaning of Sections 13(d) and 14(d)(2) of the Exchange Act; (x) becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act) of twenty
percent (20%) or more of the combined voting power of then outstanding
securities of the Company, or (y) acquires by proxy or otherwise the right to
vote for the election of directors, for any merger or consolidation of the
Company or for any other matter or question, more than 20% of the then
outstanding voting securities of the Company, except that a person or group
shall be deemed to be a beneficial owner of all securities that such person or
group has the right to acquire regardless of whether such right is immediately
exercisable or only exercisable after the passage of time or (C) any "person" or
"group" within the meaning of Sections 13 (d) and 14 (d) (2) of the Exchange
Act) that is the ("beneficial owner" as defined in Rule 13d-3 under the Exchange
Act of 20% or more of the then outstanding voting securities of the Company
commences soliciting proxies.



In the event of a Change in Control, this Agreement shall continue in effect
until December 31, 2003 unless the Employee terminates this Agreement as
provided below. In the event a Change in Control occurs on or before January 1,
2003, Employee may terminate this Agreement within six (6) months after the date
of such Change in Control. In the event a Change in Control occurs after
January 1, 2003, Employee may terminate this Agreement on or before the date
that is mid-way between the date of the Change in Control and December 31, 2003.
Any such termination shall be by written notice to the Board at least thirty
(30) days prior to the proposed termination date; provided, however, that if the
Change in Control is on or after December 1, 2003, then the aforesaid notice
shall be given at any time on or after the Change in Control and prior to or on
the termination date. The period of time between the Change in Control and the
date of the notice of termination referenced in the preceding sentence is
referred to herein as the "Change in Control Period." In the event that Employee
so notifies the Company that he wishes to terminate this Agreement, then
Employee shall be entitled to receive from the Company, within ten (10) days
after the end of the Change in Control Period, (i) an amount equal to twice the
Base Salary pursuant to Section 3(a)(i), above, then in effect and (ii) any
Incentive Bonus then payable, pursuant to Section 3(a)(ii), above but unpaid,
and (iii) any amount due to Employee as of the date of such termination
including as reimbursement of expenses under Section 3(d), above. The exercise
of any rights under this paragraph would be in lieu of any rights the Employee
might have under Section 5(g), below.



Without Cause By Company

. In the event that during the term hereof the Company terminates Employee's
employment hereunder other than for cause pursuant to Section 5(c) above, then
the Company shall pay to Employee within ten (10) days after the date of such
termination (except as otherwise provided herein) (i) if such termination occurs
prior to January 1, 2002, an amount equal to (A) twice the Base Salary then in
effect pursuant to Section 3(a)(i), above, as of the date of such termination,
(B) any Incentive Bonus that is accrued pursuant to Section 3 (a)(ii), above,
(C) any amount due to Employee as of the date of termination as reimbursement of
expenses under Section 3(d), above, (D) an amount equal to the Incentive Bonus
pursuant to Section 3(a)(ii), above, that would have been payable to Employee
for the balance of the Year during which such termination occurs had Employee
continued employment with the Company through the end of that Year, payable
within sixty (60) days after the end of that Year and (E) an amount equal to the
cost of Employee's health insurance provided by the Company as in effect at the
time of such termination for a period of one (1) year after the date of such
termination (the "Healthcare Amount"); (ii) if such termination occurs on or
after January 1, 2002, but prior to January 1, 2003, an amount equal to (A) the
Base Salary then in effect pursuant to Section 3(a)(i), above, as of the date of
such termination, from the date of such termination through December 31, 2003,
(B) one-half of the Base Salary then in effect pursuant to Section 3(a)(i),
above, as of the date of such termination, (C) any Incentive Bonus that is
accrued pursuant to Section 3(a)(ii), above, and unpaid as of the date of such
termination, (D) any amount due to Employee as of the date of termination as
reimbursement of expenses under Section 3(d), above, (E) an amount equal to the
Incentive Bonus pursuant to Section 3(a)(ii), above, that would have been
payable to Employee for the balance of the Year during which such termination
occurs had Employee continued employment with the Company through that Year and
(F) the Healthcare Amount; and (iii) if such termination occurs on or after
January 1, 2003, an amount equal to (A) the Base Salary in effect pursuant to
Section 3(a)(i), above, as of the date of such termination from the date of such
termination through December 31, 2003, (B) the Base Salary then in effect
pursuant to Section 3(a)(i), above, as of the date of such termination, (C) any
Incentive Bonus that is accrued pursuant to Section 3(a)(ii) above, and unpaid
as of the date of such termination, (D) any amount due to Employee as of the
date of termination as reimbursement of expenses under Section 3(d), above, (E)
an amount equal to the Incentive Bonus pursuant to Section 3(a)(ii), above, that
would have been payable to Employee for the balance of the Year during which
such termination occurs had Employee continued employment with the Company
through that Year and (F) the Healthcare Amount. Each payment described in this
Section 5(e) with respect to an Incentive Bonus shall include the amount that
would have been payable with respect to that Incentive Bonus after the end of
the year in question.





By Employee for Illness

. In the event that during the term hereof Employee becomes ill such that, in
the written opinion of a physician reasonably acceptable to the Company, it
would not be advisable for Employee to continue his employment with the Company
hereunder, Employee may terminate his employment hereunder upon reasonable
notice to the Company and, in such event, Employee shall not be deemed to have
breached this Agreement as a result of such termination. In the event of such
termination by Employee, the Company shall have no further obligations to make
payments or otherwise under this Agreement, except that the Company shall pay to
Employee (i) within ten (10) days after the date of such termination (A) any
unpaid accrued Base Salary pursuant to Section 3(a)(i), above, and (B) any
Incentive Bonus payable pursuant to Section 3(a)(ii), above in each case to
which Employee is entitled on the date of such termination pursuant to the terms
of those Sections, (ii) any amount due to Employee as of the date of such
termination as, reimbursement of expenses under Section 3(d), above; and (iii)
within sixty (60) days after the end of the Year in which such Termination
occurs, if the Budgeted Net Earnings are met for the Year in question, an amount
equal to the Incentive Bonus pursuant to Section 3(a)(ii), above, which Employee
would have been entitled to receive during the Year in which Employee terminated
employment pursuant to this Section 5(e) had Employee been employed by the
Company on the last day of that Year.





Non-Renewal

. In the event that the employment of Employee hereunder continues for the full
term of this Agreement and this Agreement is not renewed as of the date of
termination of this Agreement for a period of at least one year on terms no less
favorable to Employee, then Employee shall be entitled to receive from the
Company, within fifteen (15) days after the date of such termination, an amount
equal to (i) the Base Salary pursuant to Section 3(a)(i), above, in effect as of
the date of termination of this Agreement; (ii) any Incentive Bonus pursuant to
Section 3(a)(ii), above in each case to which Employee was entitled on the date
of termination pursuant to the terms of those Sections and (iii) any amount due
to Employee as of the date of termination as reimbursement of expenses under
Section 3(d), above.





Non-Competition; Confidentiality; etc

.
All references to the "Company" in this Section 6 shall include all Affiliates,
where the context permits.





Acknowledgment

. Employee acknowledges and agrees that (i) in the course of Employee's
employment by the Company, it will be necessary for Employee to acquire
information which could include, in whole or in part, information concerning the
sales, products, services, customers and prospective customers, sources of
supply, computer programs, system documentation, software development, manuals,
formulae, processes, methods, machines, compositions, ideas, improvements,
inventions or other confidential or proprietary information belonging to the
Company or relating to the affairs of the Company (collectively, the "
Confidential Information
"), (ii) the restrictive covenants set forth in this Section 6 are reasonable
and necessary in order to protect and maintain such proprietary interests and
the other legitimate business interests of the Company and that such restrictive
covenants in this Section 6 shall survive the termination of this Agreement for
any reason and (iii) the Company would not have entered into this Agreement
unless such covenants were included herein.





Non-Competition

. Except as provided in the last sentence of this Section 6(b), Employee
covenants and agrees that during the term hereof and for a period of two (2)
years following the termination of Employee's employment with the Company, for
any reason, Employee shall not, on any vessel or within one hundred (100) miles
of any venue where





the Company is then conducting, or had in the then preceding two (2) years
conducted, any part of its business, engage, directly or indirectly, whether as
an individual, sole proprietor, or as a principal, agent, officer, director,
employer, employee, consultant, independent contractor, partner or shareholder
of any firm, corporation or other entity or group or otherwise in any Competing
Business. For purposes of this Agreement, the term "Competing Business" shall
mean any individual, sole proprietorship, partnership, firm, corporation or
other entity or group which offers or sells or attempts to offer or sell (i) spa
services, skin or hair care products, or degree or non-degree educational
programs in massage therapy, skin care or related courses or (ii) any other
services then offered or sold by the Company. Notwithstanding the foregoing, (i)
Employee is not precluded from (A) maintaining a passive investment in publicly
held entities provided that employee does not have more than a five percent (5%)
beneficial ownership in any such entity; or (B) serving as an officer or
director of any entity, the majority of the voting securities of which is owned,
directly or indirectly, by the Company (collectively, a "Permitted Activity");
and (ii) Employee shall only be restricted from involvement as aforesaid in the
operational aspects of a cruise ship operator during the term of this Agreement
and thereafter for a period of one (1) year.



Non-Solicitation of Customers and Suppliers

. Employee agrees that during his employment with the Company, he shall not,
whether as an individual or sole proprietor, or as a principal, agent, officer,
director, employer, employee, consultant, independent contractor, partner or
shareholder of any firm, corporation or other entity or group or otherwise,
directly or indirectly, solicit the trade or business of, or trade, or conduct
business with, any customer, prospective customer, supplier, or prospective
supplier of the Company for any purpose other than for the benefit of the
Company. Employee further agrees that for two (2) years following termination of
his employment hereunder for any reason, Employee shall not, directly or
indirectly, solicit the trade or business of, or trade, or conduct business with
any customers or suppliers, or prospective customers or suppliers, of the
Company. 





Non-Solicitation of Employees, Etc

. Employee agrees that during the term of his employment with the Company and
thereafter for a period of two (2) years, he shall not, directly or indirectly,
as an individual or sole proprietor, or as a principal, agent, employee,
employer, consultant, independent contractor, officer, director, shareholder or
partner of any person, firm, corporation or other entity or group or otherwise,
without the prior express written consent of the Company approach, counsel or
attempt to induce any person who is then in the employ of, or then serving as
independent contractor with, the Company to leave the employ of, or terminate
such independent contractor relationship with, the Company or employ or attempt
to employ any such person or persons who at any time during the preceding six
(6) months was in the employ of, the Company. 





Non-Disclosure of Confidential Information

. Employee agrees to hold and safeguard the Confidential Information in trust
for the Company and its successors and assigns and only use the Confidential
Information for purposes of performing his duties hereunder, and agrees that he
shall not, without the prior written consent of the Board, misappropriate or
disclose or make available to anyone for use outside the Company at any time,
either during his employment hereunder or subsequent to the termination of his
employment hereunder for any reason, any of the Confidential Information,
whether or not developed by Employee, except as required in the performance of
Employee's duties to the Company or as required by applicable law. In the event
that Employee is requested or required by, or under applicable law or court, or
administrative order to disclose any of the Confidential Information, Employee
shall provide the Company with prompt written notice of any such request or
requirement so that the Company may seek a protective order or other appropriate
remedy. If Employee is legally compelled to disclose Confidential Information,
Employee shall disclose only that portion of the Confidential Information which
Employee is legally required to disclose.





Disclosure of Works and Inventions/Assignment of Patents

. Employee shall disclose promptly to the Company any and all works,
publications, inventions, discoveries and improvements authored, conceived or
made by Employee during the period of his employment with the Company and
related to the business or activities of the Company (the "
Rights
"), and hereby assigns and agrees to assign all his interest therein to the
Company or its nominee. Whenever requested to do so by the Company, Employee
shall execute any and all applications, assignments or other instruments which
the Company shall deem necessary to apply for and obtain Letters of Patent or
Copyrights, or similar documents or rights, of the United States or any foreign
country or to otherwise protect the Company's interest in the Rights. Such
obligations shall continue beyond the termination of Employee's employment with
the Company for any reason with respect to works, inventions, discoveries and
improvements authored, conceived or made by Employee during the period of
Employee's employment with the Company.





Return of Materials

. Upon the termination of Employee's employment with the Company. Employee shall
promptly deliver to the Board all correspondence, drawings, blueprints, manuals,
letters, notes, notebooks, financial records, reports, flowcharts, programs,
proposals and any other documents concerning the Company's business, including,
without limitation, its customers or suppliers or concerning its products,
services or processes and all other documents or materials containing or
constituting Confidential Information; provided, however, that nothing in this
Section 6(g) shall require Employee to deliver to the Board any property that is
owned by Employee and that contains no Confidential Information.





Limitation on Restrictions

. Notwithstanding anything to the contrary in this Section 6, the restrictions
set forth in Sections 6(a) through 6(g), above, shall not apply if Employee
terminates this Agreement under Section 5(d), above, unless Employee receives as
a result of such termination the amount required to be paid to Employee pursuant
to the last paragraph in Section 5(d), above, within thirty (30) days after the
date of such termination above, in which case the restrictions in this Section 6
shall apply until the last date that this Agreement would have been in effect
had it not been terminated as aforesaid.





Employee Not Restricted

. Employee represents and warrants that Employee is not subject to any
non-competition or other agreement that would restrict in any way Employee's
ability to perform duties for the Company.





Non-Assignment; Successors; etc

.
The Company may not assign any of its rights, but not its obligations under this
Agreement, without the prior written consent of Employee, which shall not be
unreasonably withheld. The successors of the Company shall be bound by the terms
hereof, and where the context permits, references to the "Company" herein shall
be deemed to refer to such successors. Employee may assign his rights, but not
his obligations, hereunder and the obligations of Employee hereunder, other than
the obligations set forth in Section 1, above, shall continue after the
termination of his employment hereunder for any reason and shall be binding upon
his estate, personal representatives, designees or other legal representatives,
as the case may be ("
Heirs
"), and all of Employee's rights hereunder shall inure to the benefit of his
Heirs. All of the rights of the Company hereunder shall inure to the benefit of,
and be enforceable by the successors of the Company.





Notices

.
Except as set forth in Section 5(c), above, any notices or demands given in
connection herewith shall be in writing and deemed given when (i) personally
delivered, (ii) sent by facsimile transmission to a number provided in writing
by the addressee and a confirmation of the transmission is received by the
sender or (iii) three (3) days after being deposited for delivery with a
recognized overnight courier, such as FedEx, and addressed or sent, as the case
may be, to the address or facsimile number set forth below or to such other
address or facsimile number as such party may in writing designate:





If to Employee:



10040 S.W. 141 Street

Miami, Florida 33176



If to the Company:



Leonard I. Fluxman

c/o Steiner Management Services

770 South Dixie Highway, Suite #200

Coral Gables, FL 33146

Facsimile Number: (305) 372-9310



Entire Agreement; Certain Terms

.
This Agreement constitutes and contains the entire agreement of the parties with
respect to the matters addressed herein and supersedes any and all prior
negotiations, correspondence, understandings and agreements between the parties
respecting the subject matter hereof, including, but not limited to all other
agreements and arrangements relating to the payment of any compensation to
Employee with respect to any services performed, or to be performed on behalf of
the Company or any Affiliate. No waiver of any rights under this Agreement, nor
any modification or amendment of this Agreement shall be effective or
enforceable unless in writing and signed by the party to be charged therewith.
When used in this Agreement, the terms "
hereof
," "
herein
" and "
hereunder
" refer to this Agreement in its entirety, including any exhibits or schedules
attached to this Agreement and not to any particular provisions of this
Agreement, unless otherwise indicated.





Counterparts

.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.





Governing Law, etc

.
This Agreement shall be governed by and construed in accordance with the laws of
Florida

without regard to choice of law provisions and the venue for all actions or
proceedings brought by Employee arising out of or relating to this Agreement
shall be in the state or federal courts, as the case may be, located in
Miami-Dade County, Florida (collectively, the "
Courts
"). Employee hereby irrevocably waives any objection which he now or hereafter
may have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement brought in any of the Courts and any objection on the
ground that any such action or proceeding in any of the Courts has been brought
in an inconvenient forum. Nothing in this Section 11 shall affect the right of
the Company or an Affiliate to bring any action or proceeding against Employee
or his property in the courts of other jurisdictions. In the event of any
litigation between the parties hereto with respect to this Agreement, the
prevailing party therein shall be entitled to receive from the other party all
of such prevailing party's expenses in connection with such litigation,
including, but not limited, to reasonable attorneys' fees at the trial and
appellate court levels.





Severability

.
It is the intention of the parties hereto that any provision of this Agreement
found to be invalid or unenforceable be reformed rather than eliminated. If any
of the provisions of this Agreement, or any part thereof, is hereinafter
construed to be invalid or unenforceable, the same shall not affect the
remainder of such provision or the other provisions of this Agreement, which
shall be given full effect, without regard to the invalid portions. If any of
the provisions of Section 6, above, or any portion thereof, is held to be
unenforceable because of the duration of such provision or portions thereof, the
area covered thereby or the type of conduct restricted therein, the parties
hereto agree that the court making such determination shall have the power to
modify the duration, geographic area and/or, as the case may be, other terms of
such provisions or portions thereof, and, as so modified, said provisions or
portions thereof shall then be enforceable. In the event that the courts of any
one or more jurisdictions shall hold such provisions wholly or partially
unenforceable by reason of the scope thereof or otherwise, it is the intention
of the parties hereto that such determination not bar or in any way affect the
Company's rights provided for herein in the courts of any other jurisdictions as
to breaches or threatened breaches of such provisions in such other
jurisdictions, the above provisions as they relate to each jurisdiction being,
for this purpose, severable into diverse and independent covenants.





Non-Waiver

.
Failure by either the Company or Employee to enforce any of the provisions of
this Agreement or any rights with respect hereto, or the failure to exercise any
option provided hereunder, shall in no way be considered to be waiver of such
provisions, rights or options, or to in any way affect the validity of this
Agreement.





Headings

.
The headings preceding the text of the paragraphs of this Agreement have been
inserted solely for convenience of reference and neither constitute a part of
this Agreement nor affect its meaning, interpretation, or effect.





[SIGNATURE LINES ARE ON NEXT PAGE]



 

IN WITNESS WHEREOF, the parties have executed these presents as of the day and
year first above written.



 

 

 

 

s/s Glenn Fusfield

Glenn Fusfield

STEINER LEISURE LIMITED

 

 

By: s/s Leonard I. Fluxman

Leonard I. Fluxman

President and Chief Executive Officer

